 


110 HR 2508 IH: To require Federal contractors to participate in the basic pilot program for employment eligibility verification.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2508 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Gallegly introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require Federal contractors to participate in the basic pilot program for employment eligibility verification. 
 
 
1.Requirement for Federal contractors to participate in basic pilot program for employment eligibility verification 
(a)In generalSection 402(e)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended by adding at the end the following: 
 
(C)Federal contractors and subcontractors 
(i)In generalAny Federal contractor described in clause (ii), and any subcontractor described in clause (iii), shall elect to participate in the basic pilot program described in section 403(a) and shall comply with the terms and conditions of such election. 
(ii)Federal contractors describedA Federal contractor is described in this clause if the contractor—  
(I)employs individuals; and 
(II)has been awarded (and has not completed performance of) a contract by the Federal government for the procurement of goods or services in an amount exceeding the simplified acquisition threshold. 
(iii)Subcontractors describedA subcontractor is described in this clause if the subcontractor— 
(I)employs individuals; and 
(II)has been awarded (and has not completed performance of) a subcontract by a Federal contractor described in clause (ii). 
(iv)Coverage of entire workforceIn implementing this subparagraph, the Attorney General shall ensure that the pilot program is applied to all of the employees of a Federal contractor or subcontractor, not just the employees performing the contract or subcontract, as the case may be. . 
(b)Effective dateThe amendment made by subsection (a) shall apply to contracts entered into on or after the expiration of the 60-day period beginning on the date of the enactment of this Act. 
 
